FILED

UNITED STATES DISTRICT COURT
FOR THE DlSTRlCT OF COLUMBlA

_ SEP 22 2010
Karen F. Long, § C(¢:)ll:‘t(§  lig
Plaintiff, §
v. )§ Civil Action No.   
Kathleen Sebelius, )
Defendant. §
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pcmperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. l937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff, a resident of Oxon Hill, Maryland, sues the Secretary of Health and Human

Services. The complaint, consisting of disjointed phrases, fails to provide any notice of a claim.

   

A separate Order of dismissal accompanies this M

z Uni'te/ci Statfs District Judge
Date: September , 2010